Case 3:14-md-02504-DJH Document 269 Filed 05/21/20 Page 1 of 3 PageID #: 4982




                          UNITED STATES DISTRICT COURT
                          WESTERN DIVISION OF KENTUCKY
                                  AT LOUISVILLE




  IN RE: AMAZON.COM, INC.,                              Master File No. 3:14-MD-2504
  FULFILLMENT CENTER FOR FAIR LABOR                     MDL Docket No. 2504
  STANDARDS ACT (FLSA) AND WAGE AND                     Judge: Hon. David J. Hale
  HOUR LITIGATION
                                                        NOTICE OF MOTION TO INTERVENE
                                                        FOR THE PURPOSE OF OPPOSING THE
                                                        PRELIMINARY APPROVAL AND/OR
  This Document Relates to Saldana v.                   OTHER RELIEF DEEMED
  Amazon.com, LLC, Case No. 14-CV-00290-DJH             APPROPRIATE

                                                        [Filed concurrently with the Memorandum of
                                                        Points and Authorities; Declaration of Peter
                                                        Dion-Kindem; Declaration of Brian Kriegler;
                                                        [Proposed] Order lodged]

                                                        Date:
                                                        Time:
                                                        Dept: 106
                                                        Judge: Hon. David J. Hale

       TO ALL PARTIES AND COUNSEL OF RECORD:

       PLEASE TAKE NOTICE THAT on a date as soon as practical, in Courtroom 106 of

the above-captioned court, located at 241 East Main Street, Bowling Green, KY 42101, before

the Honorable David J. Hale, proposed Plaintiffs-in-Intervention Juan Trevino, Christopher

Ward, Linda Quinteros, Romeo Palma, Alberto Gianini, and Juan C. Avalos (collectively,

“Trevino Plaintiffs”) will and hereby do move the Court for an Order allowing them to intervene

in In re: Amazon.com, Inc., Fulfillment Center for Fair Labor Standards Act (FLSA) and Wage

and Hour Litigation for the purpose of opposing the preliminary approval motion filed by

Plaintiff Robertson and/or obtaining any other relief deemed appropriate pursuant to Federal

Rule of Civil Procedure 24(a) and Federal Rule of Civil Procedure 24(b).

       This Motion is based on this Notice of Motion, the accompanying Memorandum of

Points and Authorities, the accompanying Declarations of Peter R. Dion-Kindem and Dr. Brian
                                Notice of Motion to Intervene
                                              1
Case 3:14-md-02504-DJH Document 269 Filed 05/21/20 Page 2 of 3 PageID #: 4983




Kriegler, the Proposed Order, the pleadings and records on file in this action, and upon any other

matters that may be presented to this Court at this hearing. Plaintiffs request a telephonic

hearing.

 Dated: May 21, 2020                         /S PETER R. DION-KINDEM
                                             PETER R. DION-KINDEM (SBN 95267)
                                             THE DION-KINDEM LAW FIRM
                                             PETER R. DION-KINDEM, P. C.
                                             2945 Townsgate Road, Suite 200
                                             Westlake Village, CA 91361
                                             Telephone: (818) 883-4900
                                             Email: peter@dion-kindemlaw.com

                                             LONNIE C. BLANCHARD, III (SBN 93530)
                                             THE BLANCHARD LAW GROUP, APC
                                             5211 East Washington Blvd. # 2262
                                             Commerce, CA 90040
                                             Telephone: (213) 599-8255
                                             Fax:          (213) 402-3949
                                             Email: lonnieblanchard@gmail.com

                                             DAVID YEREMIAN & ASSOCIATES, INC.
                                             David Yeremian
                                             Alvin B. Lindsay
                                             535 N. Brand Blvd., Suite 705
                                             Glendale, CA 91203
                                             Telephone: (818) 230-8380
                                             Fax:          (818) 230-0308
                                             Email: david@yeremianlaw.com
                                             alvin@yeremianlaw.com

                                             JAMES HAWKINS APLC
                                             James Hawkins
                                             Isandra Fernandez
                                             9880 Research Drive, Suite 200
                                             Irvine, CA 92618
                                             Telephone: (949) 387-7200
                                             Fax:          (949) 387-6676
                                             Email: james@jameshawkinsaplc.com
                                             isandra@jameshawkinsaplc.com




                                 Notice of Motion to Intervene
                                               2
Case 3:14-md-02504-DJH Document 269 Filed 05/21/20 Page 3 of 3 PageID #: 4984




                                    HAFFNER LAW PC
                                    Joshua H. Haffner
                                    Graham G. Lambert
                                    445 South Figueroa Street, Suite 2325
                                    Los Angeles, CA 90071
                                    Telephone: (213) 514-5681
                                    Fax:          (213) 514-5682
                                    Email: jhh@haffnerlawyers.com
                                    gl@haffnerlawyers.com


                                    THE WESTRICK LAW FIRM, P.C.
                                    Shawn C. Westrick
                                    11075 Santa Monica Boulevard, Suite 125
                                    Los Angeles, CA 90025
                                    Telephone: (310) 746-5303
                                    Fax:           (310) 943-3373
                                    Email: swestrick@westricklawfirm.com

                                    Attorneys for proposed Plaintiffs-in-Intervention




                          Notice of Motion to Intervene
                                        3
